Exhibit 10.2

THE BANK OF NEW YORK MELLON CORPORATION

The Bank of New York Mellon Corporation Long-Term Incentive Plan

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

The Bank of New York Mellon Corporation (the “Corporation”) and
                                         , a key employee (the “Optionee”) of
the Corporation, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, agree as follows:

SECTION 1: Grant

1.1 Grant of Option. Subject to the terms and conditions set forth in this
Nonstatutory Stock Option Agreement (this “Agreement”) and to the terms of The
Bank of New York Mellon Corporation Long-Term Incentive Plan (the “Plan”), the
Corporation hereby grants to the Optionee a stock option (the “Option”) to
purchase                  shares of the Corporation’s common stock, par value
$.01, (the “Common Stock”) from the Corporation at a price of $         per
share (the “Option Price”), which is the Fair Market Value of the shares of
Common Stock covered by the Option on                      (the “Grant Date”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

1.2 Acceptance. The Optionee accepts the grant of the Option confirmed hereby,
and agrees to be bound by the terms and provisions of this Agreement and the
Plan, as this Agreement and the Plan may be amended from time to time; provided,
however, that no alteration, amendment, revocation or termination of the
Agreement or the Plan shall, without the written consent of the Optionee,
adversely affect the rights of the Optionee with respect to the Option.

SECTION 2: Vesting, Exercise and Expiration

2.1 Vesting. Subject to Sections 3 and 4.8 of this Agreement, the Option will
vest and become exercisable in annual installments over a four-year vesting
period according to the following vesting schedule:

 1/4 of the Option will vest upon the 1st anniversary of the Grant Date;

an additional  1/4 of the Option will vest upon the 2nd anniversary of the Grant
Date;

an additional  1/4 of the Option will vest upon the 3rd anniversary of the Grant
Date; and

an additional  1/4 of the Option will vest upon the 4th anniversary of the Grant
Date;

provided that the Optionee is employed by the Corporation on such anniversary,
with all fractional shares, if any, rounded up and vesting as whole shares upon
the earlier vesting date(s). “Corporation,” when used herein with reference to
employment of the Optionee, shall include any Affiliate of the Corporation. To
the extent vested, the Option may be exercised in whole or in part from the date
of vesting through and including the Option Expiration Date, as defined in
Section 2.3 hereof, subject to any limits provided in Section 3.



--------------------------------------------------------------------------------

2.2 Exercise. This Option shall be exercised by the Optionee by delivering to
the Executive Compensation Division of the Corporation’s Human Resources
Department (i) this Agreement signed by the Optionee, (ii) a written (including
electronic) notification specifying the number of shares which the Optionee then
desires to purchase, (iii) a check payable to the order of the Corporation,
which may include cash forwarded through the broker or other agent-sponsored
exercise or financing program approved by the Corporation, and/or shares, or
certification of ownership for shares, of Common Stock equal in value to the
aggregate Option Price of such shares and/or an instruction from the Optionee
directing the Corporation to withhold shares of Common Stock otherwise
receivable upon exercise of this Option (subject to any restrictions regarding
prior ownership of such shares or an equivalent number of shares imposed by the
Corporation), and (iv) a stock power executed in blank for any shares of Common
Stock delivered or withheld pursuant to clause (iii) hereof. Shares of Common
Stock surrendered, certified or withheld in exercise of this Option shall be
subject to terms and conditions imposed by the Committee and shall be valued as
of the date, and by the means, prescribed by the Corporation’s procedures in
effect at the time of such exercise and in accordance with the terms of the
Plan. As soon as practicable after each exercise of this Option and compliance
by the Optionee with all applicable conditions, the Corporation will credit the
number of shares of Common Stock, if any, which the Optionee is entitled to
receive upon such exercise under the provisions of this Agreement to a
book-entry account in the Optionee’s name.

2.3 Expiration. The Option shall expire and cease to be exercisable on the
earlier of (a) either (i) the last trading day immediately preceding the ten
year anniversary of the Grant Date or, if earlier, (ii) the date of cancellation
provided for in Section 4.8 (the earlier of (i) and (ii) referred to as the
“Option Expiration Date”) or (b) the expiration date provided for in Section 3.

SECTION 3: Termination of Employment and Disability

3.1 Termination of Employment.

(a) General. If the Optionee’s employment with the Corporation is terminated,
this Option will expire on the Termination Date except as provided in Sections
3.2 or 3.3 hereof.

(b) Meaning of Terms. As used in this Agreement, (i) “Termination Date” shall
mean the date upon which the Optionee ceases performing services as an employee
of the Corporation, without regard to accrued vacation, severance or other
benefits or the characterization thereof on the payroll records of the
Corporation; and (ii) “Payroll Separation Date” shall mean the last day for
which the Optionee receives salary continuance or separation/transition pay from
the Corporation, if any, without regard to any period during which receipt of
payments may be delayed to avoid imposition of additional taxes under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
the Optionee does not receive salary continuance or separation/transition pay
from the Corporation, the Payroll Separation Date will be the same date as the
Termination Date.

 

-2-



--------------------------------------------------------------------------------

3.2 Specified Terminations of Employment.

(a) Termination Without Cause/With Cause. If the Optionee’s employment is
terminated by the Corporation “without cause,” as defined in Section 3.5(e) of
the Plan, the unvested portion of the Option will expire on the Termination Date
and the Optionee will have thirty days following the Termination Date to
exercise the portion of the Option that was vested on the Termination Date;
provided, however, if the Optionee is entitled to separation/transition pay from
the Corporation, the unvested portion of the Option will expire on the Payroll
Separation Date and the vested portion of the Option may be exercised for one
year following the Payroll Separation Date; provided further, in any case the
Option may not extend beyond the Option Expiration Date. Upon the effective date
of a termination of the Optionee’s employment with the Corporation for cause,
the Option will immediately expire without consideration or further action being
required of the Corporation, and without regard to any delay pursuant to
Section 3.4 below.

(b) Termination following Satisfaction of Age and Service Criteria:

(i) Age 55 until 60. If the Payroll Separation Date occurs on or after the
Optionee’s attainment of age 55 but prior to age 60, the Option will continue to
vest as set forth in Section 2.1 hereof through the Payroll Separation Date and
the Optionee will have three years from the Payroll Separation Date to exercise
the portion of the Option that was vested as of such date (or, if earlier, until
the Option Expiration Date).

(ii) Age 60 until 65. If the Payroll Separation Date occurs on or after the
Optionee’s attainment of age 60 but prior to age 65, the Option will continue to
vest as set forth in Section 2.1 hereof during the five year period following
the Payroll Separation Date and the Optionee will have five years following the
Payroll Separation Date to exercise the Option to the extent it is or becomes
vested during such period (or, if earlier, until the Option Expiration Date).

(iii) Age 65 and over. If the Payroll Separation Date occurs on or after the
Optionee’s attainment of age 65, this Option will automatically become fully
exercisable upon the Termination Date (or, if the Optionee has not attained age
65 on the Termination Date, upon the date on which the Optionee attains age 65)
and the Optionee will have seven years following the Payroll Separation Date to
exercise the Optionee’s vested Option (or if earlier, until the Option
Expiration Date).

(c) Sale of Business Unit or Subsidiary. If the Optionee’s employment with the
Corporation is terminated by the Corporation due to the sale of a business unit
or subsidiary of the Corporation by which the Optionee is employed, and the
Optionee is not otherwise entitled to transition/separation pay from the
Corporation, upon the Termination Date any then unvested Option shall vest on a
pro-rata basis equal to (i) the number of whole and fractional months from the
Grant Date through the Termination Date (without regard to any delayed vesting
under Section 3.4 below), divided by (ii) 48 months, with the result multiplied
by (iii) the total number of the shares subject to the Option, with that result
reduced by (iv) the number of shares subject to the Option that were already
vested as of the Termination Date. Any then remaining portion of the Option will
expire immediately. In such case, the Optionee will have two years following the
Termination Date to exercise the Option that was or became vested as of the
Termination Date (or if earlier, until the Option Expiration Date).

 

-3-



--------------------------------------------------------------------------------

(d) Death. If the Optionee shall die while employed by the Corporation, or
within a period following termination of employment during which this Option
remains exercisable, the then remaining unvested portion of this Option shall
automatically become fully exercisable and the executor or administrator of the
Optionee’s estate or the person or persons to whom the Optionee shall have
transferred such right by Will or by the laws of descent and distribution will
have two years following the date of death to exercise the Optionee’s vested
Option (or if earlier, until the Option Expiration Date).

(e) Change in Control. If the Optionee’s employment is terminated by the
Corporation “without cause,” as defined in Section 3.5(e) of the Plan, within
two years after a Change in Control, as defined in Section 3.2(f) of this
Agreement, occurring after the Grant Date, this Option shall automatically
become fully exercisable and the Optionee will have one year following the
Payroll Separation Date to exercise the Optionee’s vested Option (or if earlier,
until the Option Expiration Date). The definition of Change in Control as
provided in the Plan is expressly inapplicable to this Agreement.

(f) Change in Control Definition. For purposes of this Agreement, “Change in
Control” means the occurrence of any one of the following events:

(i) During any period of not more than two (2) years, the Incumbent Directors no
longer represent a majority of the Board. “Incumbent Directors” are (A) the
members of the Board as of July 1, 2007 and (B) any individual who becomes a
director subsequent to the date hereof whose appointment or nomination was
approved by at least a majority of the Incumbent Directors then on the Board
(either by specific vote or by approval, without prior written notice to the
Board objecting to the nomination, of a proxy statement in which the member was
named as nominee). However, the Incumbent Directors will not include anyone who
becomes a member of the Board after the date hereof as a result of an actual or
threatened election contest or proxy or consent solicitation on behalf of anyone
other than the Board, including as a result of any appointment, nomination or
other agreement intended to avoid or settle a contest or solicitation;

(ii) There is a beneficial owner of securities entitled to 30% or more of the
total voting power of the Corporation’s then-outstanding securities in respect
of the election of the Board (the “Voting Securities”), other than (A) the
Corporation, any Subsidiary of it or any employee benefit plan or related trust
sponsored or maintained by the Corporation or any Subsidiary of it; (B) any
underwriter temporarily holding securities pursuant to an offering of them;
(C) anyone who becomes a beneficial owner of that percentage of Voting
Securities as a result of an Excluded Transaction (as defined below); or
(D) anyone who becomes a beneficial owner of that percentage of Voting
Securities as a result of a transaction in which Voting Securities are acquired
from the Corporation, if the transaction is approved by a majority of the
Incumbent Directors in a resolution that expressly states that the transaction
is not a Change in Control under Section 2(e) of the Corporation’s Executive
Severance Plan;

(iii) Consummation of a merger, consolidation, statutory share exchange or
similar transaction (including an exchange offer combined with a merger or
consolidation) involving the Corporation (a “Reorganization”) or a sale, lease
or other disposition (including by

 

-4-



--------------------------------------------------------------------------------

way of a series of transactions or by way of merger, consolidation, stock sale
or similar transaction involving one or more subsidiaries) of all or
substantially all of the Corporation’s consolidated assets (a “Sale”) other than
an Excluded Transaction. A Reorganization or Sale is an “Excluded Transaction”
if immediately following it: (A) 50% or more of the total voting power of the
Surviving Corporation’s then-outstanding securities in respect of the election
of directors (or similar officials in the case of a non-corporation) is
represented by Voting Securities outstanding immediately before the
Reorganization or Sale or by securities into which such Voting Securities were
converted in the Reorganization or Sale; (B) there is no beneficial owner of
securities entitled to 30% or more of the total voting power of the
then-outstanding securities of the Surviving Corporation in respect of the
election of directors (or similar officials in the case of a non-corporation);
and (C) a majority of the board of directors of the Surviving Corporation (or
similar officials in the case of a non-corporation) were Incumbent Directors at
the time the Board approved the execution of the initial agreement providing for
the Reorganization or Sale. The “Surviving Corporation” means in a
Reorganization, the entity resulting from the Reorganization or in a Sale, the
entity that has acquired all or substantially all of the assets of the
Corporation, except that, if there is a beneficial owner of securities entitled
to 95% of the total voting power (in respect of the election of directors or
similar officials in the case of a non-corporation) of the then-outstanding
securities of the entity that would otherwise be the Surviving Corporation, then
that beneficial owner will be the Surviving Corporation; or

(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

For purposes of the foregoing definition, “Subsidiary” means any corporation or
other entity in which the Corporation has a direct or indirect ownership
interest of 50% or more of the total combined voting power of the then
outstanding securities or interests of such corporation or other entity entitled
to vote generally in the election of directors (or members of any similar
governing body) or in which the Corporation has the right to receive 50% or more
of the distribution of profits or 50% of the assets or liquidation or
dissolution.

[(g) Special Termination Right. If the Optionee’s employment is terminated
pursuant to the terms and conditions of the Special Termination Right, as such
term is defined in                                          , the unvested
portion of the Option will fully vest and become immediately exercisable upon
the Termination Date, and will continue to be outstanding and in effect for five
years following the Termination Date.]

(h) Limitation. During any interim period in which Optionee’s entitlement to
separation/transition pay is not yet established, Optionee shall not be
permitted to exercise this Option in cases where the exercise or vesting thereof
is dependent upon whether the Optionee is so entitled.

3.3 Disability. This Option shall automatically vest and become fully
exercisable on the first day for which the Optionee receives long-term
disability benefits under the Corporation’s long-term disability plan, and the
Optionee will have two years following such date to exercise the Optionee’s
vested Option (or if earlier, until the Option Expiration Date).

 

-5-



--------------------------------------------------------------------------------

3.4 Delayed Vesting. Notwithstanding the foregoing provisions of this Section,
any vesting under this Agreement which would otherwise occur within one year
from the Grant Date will be delayed until the one year anniversary of the Grant
Date except in the case of vesting due to death, disability or as may be
required by prior contractual obligation.

SECTION 4: Miscellaneous

4.1 No Right to Employment. Neither the grant of the Option nor anything else
contained in this Agreement or the Plan shall be deemed to limit or restrict the
right of the Corporation to terminate the Optionee’s employment at any time, for
any reason, with or without cause.

4.2 Nontransferable. This Option may not be transferred except by the Optionee
upon his or her death. No other assignment or transfer of this Option, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise shall be permitted, but immediately upon any such assignment or
transfer this Option shall terminate and become of no further effect. During the
Optionee’s life this Option shall be exercisable only by the Optionee, and after
the Optionee’s death the Option shall remain subject to any restrictions on
exercise and otherwise as if held by the Optionee. Whenever the word “Optionee”
is used in any provision of this Option under circumstances where the provision
should logically be construed to apply to the executors, the administrators or
other persons to whom this Option may be transferred, the word “Optionee” shall
be deemed to include such person or persons.

4.3 Adjustment. This Option is subject to adjustment as provided in Article IX
of the Plan.

4.4 Compliance with Laws. Notwithstanding any other provision hereof, the
Optionee hereby agrees that he or she will not exercise the Option, and that the
Corporation will not be obligated to issue any shares to the Optionee hereunder,
if the exercise thereof or the issuance of such shares shall constitute a
violation by the Optionee or the Corporation of any provision of law or
regulation of any governmental authority. Any determination in this connection
by the Committee shall be final, binding and conclusive. The Corporation shall
in no event be obliged to register any securities pursuant to the Securities Act
of 1933 (as the same shall be in effect from time to time) or to take any other
affirmative action in order to cause the exercise of the Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority. For the avoidance of doubt, the Optionee understands and
agrees that if any payment or other obligation under of arising from this
Agreement or the Plan is in conflict with or is restricted by any U.S. federal,
state or local or other applicable law (including without limitation, any
regulations and interpretations thereunder), then the Corporation may reduce,
revoke, cancel, clawback or impose different terms and conditions to the extent
it deems necessary or appropriate, in its sole discretion, to effect such
compliance.

4.5 Plan Governs. This is the Award Agreement referred to in Section 2.3(b) of
the Plan. To the extent that any written and effective offer letter or
employment agreement with the Optionee contains terms with respect to vesting
and exercise periods of stock options that are more

 

-6-



--------------------------------------------------------------------------------

favorable than those contained herein, such terms shall apply as if part of this
Agreement, provided that the Optionee has complied with the terms of such offer
letter and/or employment agreement. In the event of any inconsistency between
the provisions of this Agreement and the Plan, the Plan shall govern. A copy of
the Plan may be obtained from the Executive Compensation Division of the
Corporation’s Human Resources Department. No amount of income received by an
Optionee pursuant to this Agreement shall be considered compensation for
purposes of any pension or retirement plan, insurance plan or any other employee
benefit plan of the Corporation.

4.6 Nonstatutory Stock Option. The parties hereto agree that the Option granted
hereby is not, and should not be construed to be, an incentive stock option
under Section 422 of the Code.

4.7 Tax Withholding. In each case where the Optionee exercises this Option in
whole or in part, the Corporation will notify the Optionee of the amount of
withholding tax, if any, required under federal and, where applicable, state and
local law, and the Optionee shall, forthwith upon the receipt of such notice,
remit the required amount to the Corporation or, in accordance with such
regulations as the Committee may prescribe, elect to have the withholding
obligation satisfied in whole or in part by the Corporation withholding full
shares of Common Stock and crediting them against the withholding obligation.
The Corporation’s obligation to issue or credit shares to the Optionee is
contingent upon the Optionee’s satisfaction of an amount sufficient to satisfy
any federal, state, local or other withholding tax requirements.

4.8 Forfeiture and Repayment. If, directly or indirectly:

(a) during the course of the Optionee’s employment with the Corporation or, if
longer, the period during which this Option is outstanding, the Optionee engages
in conduct or it is discovered that the Optionee engaged in conduct that is
materially adverse to the interests of the Corporation, including failures to
comply with the Corporation’s rules or regulations, fraud, or conduct
contributing to any financial restatements or irregularities;

(b) during the course of the Optionee’s employment with the Corporation and,
unless the Optionee has post-termination obligations or duties owed to the
Corporation or its Affiliates pursuant to an individual agreement set forth in
subsection (d) below, for one year thereafter, the Optionee engages in
solicitation and/or diversion of customers or employees;

(c) during the course of the Optionee’s employment with the Corporation, the
Optionee engages in competition with the Corporation or its Affiliates;

(d) following termination of the Optionee’s employment with the Corporation for
any reason, with or without cause, the Optionee violates any post-termination
obligations or duties owed to the Corporation or its Affiliates or any agreement
with the Corporation or its Affiliates, including without limitation, any
employment agreement, confidentiality agreement or other agreement restricting
post-employment conduct; or

(e) any compensation otherwise payable or paid to Optionee is required to be
forfeited and/or repaid to the Corporation pursuant to applicable regulatory
requirements;

 

-7-



--------------------------------------------------------------------------------

the Corporation may cancel all or any portion of this Option with respect to the
shares not yet exercised and/or require repayment of any shares (or the value
thereof) or amounts which were acquired from exercise of the Option. The
Corporation shall have sole discretion to determine what constitutes such
conduct and/or the application of regulatory requirements.

4.9 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, other than any choice of law rules
calling for the application of laws of another jurisdiction.

4.10 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

THE BANK OF NEW YORK MELLON CORPORATION By:  

 

  [Name/Title]   OPTIONEE  

 

  [Name/Title]

 

-8-